Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-3 and 8are  pending and  are  under consideration in the instant office action.
DETAILED ACTION
Claims 1-3 and 8 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/03/2022 are acknowledged. Claim 1 is amended and new claim 8 is added. Claims under consideration in the instant office action are claims 1-3  and new claim 8.
 	Applicants' arguments, filed 02/03/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Information Disclosure Statement

The information disclosure statement (IDS) dated 02/03/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
New grounds of rejection necessitated by the amendment dated 0203/2022
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3 and 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 Claim 1 is vague and indefinite because the claim as written is not clear and it is impossible to ascertain the metes and bounds of the limitations in the claim for the  following reasons
Applicants recite “alleviating symptoms of sex hormone replacement in a subject” in the claim.  It is unclear what the symptoms of sex hormone replacement are. (1) Are there specific symptoms that are required before the patient is deemed to be eligible for sex hormone replacement?  (2) Are the applicants referring to the side effects of sex hormone replacement? (3) The patient population claimed is unclear, is it inclusive of the menopausal women who are ready for Harmone replacement therapy, or is it for those men and women who are contemplating gender change or any of the other conditions which might require sex hormone replacement, if so the symptoms which leads one to undergo sex hormone replacement in each of these situations are very different. 
Instant disclosure does not define or clarify what these symptoms of sex hormone replacement are. As such, In the instant case the claim as written is indefinite in that considered in light of what is there in the art and the instant disclosure does not make it clear. Accordingly, applicants are recommended to amend the claims to clarify their invention. Further for the purposes of this action, the claims are interpreted as being drawn to treating or alleviating sex hormone replacement side effects. 

Claim Rejections - 35 USC § 102
New grounds of rejection necessitated by the amendment filed on 02/23/2022
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Vergnault et al. (US 2006/0067892) as evidenced by Motosco et al. (British journal of Dermatology (2019), 180, pp26-30)
Instant claims are drawn to a  method for treating or alleviating symptoms of sex hormone replacement in a subject in need thereof, the method comprising topically administering a pharmaceutical composition comprising about 5% to about 25% spironolactone by weight of the total composition
Vergnault et al. discloses methods of treating a condition responding to anti-androgens such as acne, hirsutism, androgenic alopecia or rosacea ([0041], reference claim 18-19) with topical nanoparticle spironolactone formulation [0001]]. They disclose pharmaceutical applications make use of the anti-androgenic effects of Spironolactone for the treatment of a variety of skin disorders such as acne, hirsutism, androgenic alopecia and rosacea which anticipate the instantly claimed condition of skin inflammation due to physical and chronic psychological stress states recited in instant claim 4. They further disclose that  topical administration for these disorders would be the preferred route due to the greatly reduced systemic side effects [0003]. The amount of spironolactone in their inventive formulation is from 10-20% (see Table 1,formulations 1-9, Table 2, formulation A-D).
Vergnault et al does not specifically recite the acne as one of the symptoms of sex hormone replacement. But Motosko et al. discloses acne vulgaris as a known side-effect of hormonal therapy (abstract). They disclose that the severity of acne peaks within the first 4 months of treatment and that although gradual improvement is noted within the first year, acne can be persistent, lasting years after the initiation of testosterone therapy (page 27, col.2, 6th para). Accordingly, Acne taught by Vergnault et al. is one of the typical symptom of sex hormone replacement as evidenced by Motosko et al and therefore anticipates the instant claims.
Vergnault et al. fails to recite that the spironolactone affect the microflora of the pilosebeceous unit recited in instant claim 3 or specifically recite that they provide anti-oxidative, anti-inflammatory and anti-aging benefits for the skin as recited in instant claim 5. These are functional limitations  of the agent when used for treatment. Vergnault et al. disclose the active step of treating the same subject population (stress –induced skin changes) with h the same agent (topical formulation of spironolactone). As such the functional limitation of spironolactone’s ability to affect the microflora of the pilosebaceoius  and to impart anti-oxidative, anti-inflammatory and anti-aging effects set forth in the instant application in instant claims will be achieved by following the active method steps taught by of  Vergnault et al.   It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims. 	In addition, it is also noted that “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such the instantly claimed function  would be present in spironolactone taught by Vergnault et al.  and would therefore elicit these effects whenever it is administered. 
Therefore the method disclosed by Vergnault et al. as evidenced by Motosko et al fully anticipates instant claims 1-3 .

Claims 1, 3-4, 5 and 7 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated by Kim et al. (EP410348) as evidenced by Motosco et al. (British journal of Dermatology (2019), 180, pp26-30)
Kim et al. disclose topical spironolactone compositions for the treatment of acne, hirsutism and other conditions caused by excess androgenic activity and they  disclose that their inventive topical composition comprises from about 1 to about 12% weight of spironolactone as an active ingredient (page 3, lines 24-32). Kim et al. disclose that their topical composition is to be applied to the skin in the affected area and it has the advantage of enabling the acne or other condition to be treated at the skin site where the excess androgenic activity occurs thus reducing the likelihood of subjecting the patient to the systemic effects of spironolactone which would occur with oral or parenteral administration. 
Kim et al does not specifically recite the acne as one of the symptoms of sex hormone replacement. But Motosko et al. discloses acne vulgaris as a known side-effect of hormonal therapy (abstract). They disclose that the severity of acne peaks within the first 4 months of treatment and that although gradual improvement is noted within the first year, acne can be persistent, lasting years after the initiation of testosterone therapy (page 27, col.2, 6th para). Accordingly, Acne taught by Kim et al. is one of the typical symptom of sex hormone replacement as evidenced by Motosko et al and therefore anticipates the instant claims

Kim et al. fails to recite that the spironolactone affect the microflora of the pilosebeceous unit recited in instant claim 3 or specifically recite that they provide anti-oxidative, anti-inflammatory and anti-aging benefits for the skin as recited in instant claim 5. These are  functional limitations of the agent  when used for treatment. Kim et al. disclose the active step of treating the same subject population (stress –induced skin changes) with h the same agent (topical formulation of spironolactone). As such the functional limitation of spironolactone’s ability to affect the microflora of the pilosebaceoius  and to impart anti-oxidative, anti-inflammatory and anti-aging effects set forth in the instant application in instant claims will be achieved by following the active method steps taught by of Kim et al.   It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims. 	In addition, it is also noted that “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such the instantly claimed function  would be present in spironolactone taught by Kim et al.  and would therefore elicit these effects whenever it is administered. 
Therefore the method disclosed by Kim et al. fully anticipates instant claims 1-3.
Response to applicant’s arguments filed on 02/03/2022
In light of the new grounds of rejection above, the arguments submitted on 02/03/2022 which was for the previously submitted rejection is moot.



Claim Rejections - 35 USC § 103
New grounds of rejection necessitated by the amendment dated 02/03/2022
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8  are rejected under 35 U.S.C. 103(a) as being unpatentable over Vergnault et al. (US 2006/0067892) and  Kim et al. (EP410348) in view of Motosco et al. (British journal of Dermatology (2019), 180, pp26-30)
Vergnault et al. discloses methods of treating a condition responding to anti-androgens such as acne, hirsutism, androgenic alopecia or rosacea ([0041], reference claim 18-19) with topical nanoparticle spironolactone formulation [0001]]. They disclose pharmaceutical applications make use of the anti-androgenic effects of Spironolactone for the treatment of a variety of skin disorders such as acne, hirsutism, androgenic alopecia and rosacea which anticipate the instantly claimed condition of skin inflammation due to physical and chronic psychological stress states recited in instant claim 4. They further disclose that  topical administration for these disorders would be the preferred route due to the greatly reduced systemic side effects [0003]. The amount of spironolactone in their inventive formulation is from 10-20% (see Table 1,formulations 1-9, Table 2, formulation A-D).
Kim et al. disclose topical spironolactone compositions for the treatment of acne, hirsutism and other conditions caused by excess androgenic activity and they  disclose that their inventive topical composition comprises from about 1 to about 12% weight of spironolactone as an active ingredient (page 3, lines 24-32). Kim et al. disclose that their topical composition is to be applied to the skin in the affected area and it has the advantage of enabling the acne or other condition to be treated at the skin site where the excess androgenic activity occurs thus reducing the likelihood of subjecting the patient to the systemic effects of spironolactone which would occur with oral or parenteral administration. 
Vergnault et al. and Kim et al does not specifically recite the acne as one of the symptoms of sex hormone replacement
However,  Motosko et al. discloses acne vulgaris as a known side-effect of hormonal therapy (abstract). They disclose that  the severity of acne peaks within the first 4 months of treatment and that although gradual improvement is noted within the first year, acne can be persistent, lasting years after the initiation of testosterone therapy (page 27, col.2, 6th para). 
Accordingly, it would be prima facia obvious to a person of ordinary skill in the art to treat the acne due to sex hormone replacement wherein in the subject is undergoing gender reassignment with Spironolactone, since both Vergnault et al and Kim et al explicitly discloses the utility of spironolactone in the treatment of acne and other excess androgenic symptoms. Absence of evidence to the contrary, a person of ordinary skill in the art is imbued with a reasonable expectation of success that this treatment option would be beneficial given the teachings of the prior art.
With regards to instant claims 2 , Vergnault et al. discloses compositions of spironolactone to comprise 20% weight of spironolactone, Kim disclose 5%. As such it would be obvious to a person of ordinary skill in the art to formulate a composition with 15-20% concentration as instantly claimed, since the art already teaches the optimum range. Further it is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regards to the limitation that the spironolactone affect the microflora of the pilosebeceous unit recited in instant claim 3 or the limitation  that they provide anti-oxidative, anti-inflammatory and anti-aging benefits for the skin as recited in instant claim 5. These are  functional limitations of the agent  when used for treatment. Both Vergnault et al. and Kim et al. disclose the active step of treating the same subject population (stress –induced skin changes) with h the same agent (topical formulation of spironolactone). As such the functional limitation of spironolactone’s ability to affect the microflora of the pilosebaceoius  and to impart anti-oxidative, anti-inflammatory and anti-aging effects set forth in the instant application in instant claims will be achieved by following the active method steps taught by of Vergnault et al. or  Kim et al.   It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims. 	In addition, it is also noted that “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such the instantly claimed function  would be present in spironolactone taught by Vergnault et al. Kim et al.  and would therefore elicit these effects whenever it is administered as taught by the references.
As such the instant claims are prima facia obvious over the teachings of Vergnault et al and Kim et al. in view of Motosko et al. 

Response to applicant’s arguments filed on 02/03/2022
In light of the new grounds of rejection above, the arguments submitted on 02/03/2022 which was for the previously submitted rejection is moot.


Conclusion
Claims 1-3 and 8 are rejected. No claims are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629